Citation Nr: 1507837	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-35 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides in service and/or to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970, which included service in the Republic of the Vietnam from September 1968 to August 1969.  Among his awards and decorations, he is the recipient of the Combat Infantry Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a videoconference hearing before the undersigned in January 2015.  A copy of the hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully reviewing the record, the Board finds that a remand is necessary for additional development.

I.  Outstanding VA Treatment Records

The Veteran testified at the January 2015 hearing that he receives regular treatment from the Savannah, Georgia, VA Outpatient Clinic and the Charleston, South Carolina, VA Medical Center.  However, the record only contains VA treatment records through June 2009.  To the extent that the Veteran has sought any treatment for peripheral neuropathy at either of these facilities since June 2009, these records must be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

II.  VA Examination and Opinions

The Board notes that it appears that the RO scheduled the Veteran for a VA examination in June 2014 for a "P[eripheral] N[ueropathy] NEHMER REVIEW."  However, there is no record in the electronic claims file of that examination having ever been conducted.  

Here, the Veteran's service included a tour of duty in the Republic of Vietnam from September 1968 to August 1969.  Thus, he is presumed to have been exposed during such service to an herbicide agent and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Moreover, the current law shows that early-onset peripheral neuropathy is on the list of diseases presumptively associated with said exposure, even if there is no record of the disease in service.  38 C.F.R. 
§ 3.309(e) (as amended effective September 6, 2013).  According to the regulatory change:

On August 10, 2012, VA published a proposed rule in the Federal Register (77 Fed. Reg. 47795), to amend its adjudication regulations regarding presumptive service connection for acute and subacute peripheral neuropathy associated with exposure to certain herbicide agents.  Specifically, based on findings from the September 29, 2010 NAS report . . . which concluded that early-onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition, we proposed replacing the terms "acute and subacute" in 38 CFR 3.307(a)(6)(ii) and 38 CFR 3.309(e) with the term "early-onset" and removing the Note to 38 CFR 3.309(e) requiring that the neuropathy be "transient."  This change would remove the requirement that acute and subacute peripheral neuropathy appear "within weeks or months" after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply.

This amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it does not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after the veteran's last in-service exposure in order to qualify for the presumption of service connection. . . .  NAS found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which NAS defined as having its onset more than one year after exposure.

See 78 Fed. Reg. 54763 (September 6, 2013). 

In light of the fact that the Veteran described "pins and needles" in his extremities after his return from Vietnam, as well as the fact that he has a 2008 VA diagnosis of peripheral sensory neuropathy, a VA examination and opinion is necessary to ascertain the nature and etiology of his neuropathy, to include whether it may be considered "early-onset" and thus presumed to have been caused by his herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, the Board notes that the Veteran complained of whole body numbness in a June 2006 VA treatment report.  The treating provider noted his concern that the whole body numbness was related to his PTSD, a condition for which the Veteran is service-connected.  Accordingly, the Board finds that an opinion on secondary service connection is also necessary in this case.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain treatment records relating to the Veteran's claimed peripheral neuropathy from June 2009 through the present from the Savannah, Georgia, VA Outpatient Clinic and the Charleston, South Carolina, VA Medical Center.

2.  After completing the development requested above, schedule the appellant for a VA examination to determine the nature and etiology of his peripheral neuropathy.  The electronic claims file [i.e. all relevant medical records contained in Virtual VA and/or the Veterans Benefits Management System (VBMS)] must be provided to and reviewed by the examiner.

The examiner is requested to provide the following opinions:

(1) Whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) any currently diagnosed peripheral neuropathy is considered "early onset" or "delayed onset."

(2) If the peripheral neuropathy is considered of delayed onset, whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that it is nonetheless related to his presumed herbicide exposure in service. 

(3) Whether it is as likely as not (i.e., at least a 50 percent probability or higher) any currently diagnosed peripheral neuropathy is either caused by OR aggravated (i.e., permanently worsened beyond normal progression) by the Veteran's service-connected PTSD?  The examiner is to discuss the note of concern documented in a June 2006 VA treatment report that the Veteran's reported whole body numbness may be related to his PTSD.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




